Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00539-CR

                                           Raul GARZA, III,
                                               Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011-CR-6698
                             Honorable Mary D. Roman, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 31, 2013

AFFIRMED

           Raul Garza, III, challenges his conviction for impersonating a public servant, arguing that

the evidence is insufficient to support the jury’s verdict. We affirm the judgment of the trial court.

                                             BACKGROUND

           The complainant, Jessica Gonzales, testified that on the evening of June 24, 2011, she was

working as a prostitute in southeast San Antonio when Garza grabbed her by the back of the hair

while she was at a payphone. Garza told Gonzales that he was a Bexar County Sheriff and made

her get into his vehicle. Gonzales stated that as a prostitute in the area, she frequently saw vehicles
                                                                                                  04-12-00539-CR


similar to Garza’s Crown Victoria 1 and that such vehicles are commonly associated with police

officers. Once inside the vehicle, Garza threatened to take Gonzales to jail unless she performed

oral sex on him. Gonzales testified that she initially requested payment; however, Garza said he

would not pay her because he was a police officer. Gonzales complied despite Garza’s refusal to

pay because she was afraid of going to jail. Gonzales stated that she became alarmed when Garza

asked her to “do it like a little boy would like it.” Garza also asked whether she had any children,

and if he could photograph them. Gonzales testified that after she performed oral sex, she spit

Garza’s semen onto a blue napkin and threw it out the window. The police department’s forensic

scientist testified that the DNA found on the blue napkin at the crime scene matched the DNA

taken from Garza’s penile swabs.

        Gonzales further testified that after getting out of the vehicle, she telephoned 911 to report

Garza out of concern for her children and her belief that he was a pedophile. Gonzales told the

911 dispatcher that Garza claimed to be a Bexar County Sheriff. Gonzales described Garza’s

physical appearance, vehicle, license plate number, and the location where the incident occurred.

Gonzales testified that she believed Garza to be a police officer because of his appearance, his

vehicle, the spotlessness of the interior of his vehicle, his aggressive demeanor, and because he

claimed to be a Bexar County Sheriff.

        Garza was interrogated by police later that night, and the video recording of his statement

was played for the jury; Garza also testified in court. Garza stated that prostitutes often think he

is a police officer based on his appearance, posture, and way of speaking. Garza denied forcing

Gonzales into his vehicle, and also denied that he presented himself as a Bexar County Sheriff or

police officer. Garza stated that he initially agreed to pay Gonzales for oral sex, but later decided


1
 Another witness testified that Garza’s vehicle was actually a Lincoln, which is similar to the Crown Victoria used
by police and sheriffs as undercover vehicles.

                                                       -2-
                                                                                       04-12-00539-CR


not to because he was dissatisfied and thought she was “hideous.” Garza stated that as a result,

Gonzales became upset and refused to exit his vehicle. Garza then threatened Gonzales that unless

she exited his vehicle, he was going to “put her on profile,” while taking out a pen and piece of

paper to write down information. Garza stated that he did this to intimidate her to get out of the

vehicle. Garza testified that Gonzales did not ask for clarification about what he meant by saying

she would be “put on your profile,” so no clarification was offered, and she got out of his car.

Garza stated that the “profile” he was referring to was a ratings website.

       On the night of the offense, Garza only had $10 cash on his person. Garza stated that the

average rate for oral sex was $20, and that a prostitute would not do anything for less than $20.

Garza stated that although he knew it was wrong not to pay for sexual acts, he has refused to pay

prostitutes on several occasions and intimidated them to get out of his vehicle with the threat of

putting them “on profile.” Garza admitted that this phrase could lead someone to believe that he

was referring to a profile associated with law enforcement. When asked if in fact he was using

this language to sound like an officer and intimidate prostitutes, he answered, “it is what it is.”

       After giving his statement to police, Garza was escorted by Officer Elizabeth Padron to the

hospital so that penile swabs could be taken. Padron testified that Garza told her that he would tell

prostitutes that he was a Bexar County Sheriff’s officer to get out of paying them because they

were disgusting and not worth the money.

                                            DISCUSSION

       On appeal, Garza challenges the sufficiency of the evidence to support his conviction,

arguing that he never held himself out to be a Bexar County Sheriff. In particular, Garza claims

that no reasonable jury could have found him guilty beyond a reasonable doubt because his

testimony was more believable than Gonzales’s, a prostitute who admitted to using heroin on the

night of the offense and who had a criminal record consisting of 17 prior arrests.
                                                 -3-
                                                                                       04-12-00539-CR


Standard of Review

       In reviewing the sufficiency of the evidence, we determine whether, viewing all the

evidence in the light most favorable to the verdict, any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

319 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). In conducting a legal

sufficiency review, we defer to the jury’s assessment of the credibility of the witnesses and the

weight to be given to their testimony. Brooks, 323 S.W.3d at 899. The jury may make reasonable

inferences from the evidence presented. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.

2007) (jury may draw reasonable inferences from the basic facts to the ultimate facts). We resolve

any inconsistencies in the evidence in favor of the judgment. Curry v. State, 30 S.W.3d 394, 406

(Tex. Crim. App. 2000).

Applicable Law and Analysis

       A person commits the offense of impersonating a public servant if he “impersonates a

public servant with intent to induce another to submit to his pretended official authority or to rely

on his pretended official acts[.]” TEX. PENAL CODE ANN. § 37.11(a)(1) (West 2011). Count I of

the indictment charged that on June 24, 2011, Garza impersonated a public servant, namely; a

peace officer and/or a Bexar County Sheriff’s Office Employee with intent to induce J. Gonzales

to submit to his pretended official authority or to rely on his pretended official acts by (1) grabbing

her and/or telling her that she could go to jail; and/or (2) by having J. Gonzales perform oral sex;

and/or (3) by not paying for a sex act performed by J. Gonzales. To support the conviction, the

State was required to prove beyond a reasonable doubt that Garza committed any one of the three

acts described in the indictment with the requisite intent.

       A person acts intentionally, or with intent, with respect to the nature of his conduct or result

of his conduct when it is his conscious objective or desire to engage in the conduct or cause the
                                                 -4-
                                                                                       04-12-00539-CR


result. TEX. PENAL CODE ANN. § 6.03(a) (West 2011). The Texas Court of Criminal Appeals has

consistently held that intent may be inferred from the conduct of, and remarks by, an accused and

the circumstances surrounding the acts engaged in by an accused. See, e.g., Turner v. State, 600
S.W.2d 927, 929 (Tex. Crim. App. [Panel Op.] 1980).

       We conclude that Gonzales’s and Padron’s testimony supports a finding that Garza

intended to induce reliance on his pretended authority by telling Gonzales he was a Bexar County

Sheriff and threatening to put her “on profile” in order to intimidate her to exit his vehicle without

payment after performing oral sex. These statements were made with intent to induce Gonzales

to submit to Garza’s pretended authority. To the extent Garza claims Gonzales’s testimony is

inconsistent with his, the jury was the factfinder, and we defer to the jury’s resolution of any

conflicts in the evidence and to its assessment of the witnesses’ credibility. See Brooks, 323
S.W.3d at 899; Curry, 30 S.W.3d at 406; see also Marc v. State, 166 S.W.3d 767, 772 (Tex. App.—

Fort Worth 2005, pet. ref’d) (jury was free to believe victim despite her history as a prostitute,

drug user, and criminal convictions). Viewing the evidence in the light most favorable to the

verdict, we hold the evidence is sufficient to support the jury’s finding that Garza impersonated a

public servant within the meaning of section 37.11. Garza’s issue is therefore overruled.

                                           CONCLUSION

       Based upon the foregoing, we affirm the judgment of the trial court.

                                                  Rebeca C. Martinez, Justice


Do not publish




                                                 -5-